 Exhibit 10.1

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER EITHER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED,
ASSIGNED, OFFERED, PLEDGED OR OTHERWISE DISTRIBUTED FOR VALUE UNLESS THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS COVERING SUCH
NOTE, OR BORROWER RECEIVES AN OPINION OF COUNSEL ACCEPTABLE TO IT STATING THAT
SUCH SALE, TRANSFER, ASSIGNMENT, OFFER, PLEDGE OR OTHER DISTRIBUTION FOR VALUE
IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT
AND SUCH LAWS.

 

StationDigital Corporation

 

CONVERTIBLE SECURED PROMISSORY NOTE

Due June 1, 2015

 



$332,853.74 St. Louis, MO   As of May 1, 2015

 





THIS 15% NOTE is a duly authorized and validly issued Senior Note of
StationDigital Corporation, a Delaware corporation (the “Borrower” or the
“Company”), having its principal place of business at 5700 Oakland Avenue, #200
St. Louis, MO 63110 (the “Note”).

 

FOR VALUE RECEIVED, the Borrower, unconditionally promises to pay to the order
of Edward Storm or his assignee (“Holder”), in the manner and at the place
hereinafter provided, the principal amount of $332,853.74 on June 1, 2015 (the
“Maturity Date”). Borrower also promises to pay to Holder, on the Maturity Date
together with the principal amount referenced above interest on the outstanding
principal balance of this Note at the rate of fifteen percent (15%) per annum,
pro-rated for the number of days that the Note is outstanding until the Maturity
Date on the basis of a 365-day year. From and after an Event of Default (as
defined in Section 5 below) interest on the outstanding principal balance under
this Note together with accrued and unpaid Interest thereon shall bear interest
at a rate equal to the lesser of 24% per annum or the maximum rate permitted by
applicable law (“Default Rate”) which shall accrue from the date of default
through and including the date of actual payment in full. Drawdowns shall be
made in accordance with the requirements set forth in paragraph 3, infra.

 

1.                  Payments. All payments of principal and Interest, in respect
of this Note shall be made in lawful money of the United States of America in
same day funds at the office of Holder located at 655 North 163rd Street, Omaha,
NE 68118, or at such other place as Holder may direct. If any payment on this
Note is stated to be due on a day that is not a Business Day, such payment shall
instead be made on the next Business Day.

 



1

 

  

2.                  Pre-payments. In the event StationDigital is sold this Note
shall be paid at the closing in full along with the Interest and the Origination
fee. This Note may be pre-paid, in whole or in part, at Borrower’s option,
without the consent of the Holder; provided, however, that Borrower shall
provide written notice to the Holder at least two (2) Business Days prior to
such date of pre-payment (the “Pre-Payment Date”).

 

3.                  Senior Note and Security. This Note is senior to all debt
except the Senior Secured Note originally dated June 30, 2014 and last modified
as of May 8, 2015. This Note is secured by all of assets the Maker as set forth
in the Security Agreement of even date.

 

4.                  Conversion.

 

     (a)                Voluntary Conversion by the Holder. This Note shall be
convertible, in whole or in part, into shares of Common Stock at the option of
the Holder, at any time and from time to time at the Conversion Price (defined
in Section 4(b) below) in effect as of the Conversion Date (as defined below).
The Holder shall effect conversions by delivering to the Company a Notice of
Conversion, the form of which is attached hereto as Annex A (each, a “Notice of
Conversion”), specifying therein the principal amount of this Note to be
converted and the date on which such conversion shall be effected (such date,
the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. To effect conversions hereunder, the Holder shall
not be required to physically surrender this Note to the Company unless the
entire principal amount of this Note, plus all accrued and unpaid interest
thereon, has been so converted. Conversions hereunder shall have the effect of
lowering the outstanding principal amount of this Note in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal amount(s) converted and the date of such conversion(s). The
Company may deliver an objection to any Notice of Conversion within one (1)
Business Day of delivery of such Notice of Conversion if any of the requirements
for conversion hereunder have not been complied with by the Holder. In the event
of any dispute or discrepancy, the records of the Holder shall be controlling
and determinative in the absence of manifest error. The Holder, and any assignee
by acceptance of this Note, acknowledge and agree that, by reason of the
provisions of this paragraph, following conversion of a portion of this Note,
the unpaid and unconverted principal amount of this Note may be less than the
amount stated on the face hereof.

 

     (b)               In addition to the foregoing, in the event of a Qualified
Financing, in lieu of repayment of this Note, the Holder shall have the option
to convert this Note into the securities purchased by investors in a Qualified
Financing (the “Qualified Securities”). The Company shall give the Holder not
less than ten (10) calendar days’ prior written notice of the closing of any
such Qualified Financing. The number of Qualified Securities that shall be
issuable upon conversion of this Note shall equal the number derived by dividing
(x) the principal amount plus accrued and unpaid interest thereon of this Note,
by (y) the Qualified Equity Applicable Price. The “Qualified Equity Applicable
Price” shall be equal to: (a) seventy percent (70%) of the conversion price of
the securities sold to investors in the Qualified Financing, or (b) seventy
percent (70%) of the issuance price of such securities sold to investors in the
Qualified Financing in the event that such securities are not convertible
securities. The Qualified Securities to be issued upon any such conversion shall
have the same rights, preferences and privileges as the securities issued to
investors in the Qualified Financing. The Holder, upon making such conversion or
exchange, shall be entitled to all the benefits of any agreements entered into
among the Company and the holders of the Qualified Securities. In the event that
the securities sold in the Qualified Financing shall be sold as units including
warrants, the Holder, upon conversion or exchange, shall receive all the
securities comprising the units. No fractional shares shall be issued upon a
conversion or exchange of Notes into Qualified Securities. In lieu of any
fractional shares to which Holder would otherwise be entitled, the Company shall
pay cash equal to such fraction multiplied by the Qualified Equity Applicable
Price, or, at its option, may round up to the nearest whole number the amount of
shares the Holder shall receive.

 



2

 

 



     (c)                Conversion Price. The number of shares of Common Stock
issuable upon conversion (the “Conversion Shares”) shall be determined based
upon the lesser of (A) 70% of the per share price of Common Stock or Common
Stock Equivalents in a Qualified Financing and (B) $0.45 per share, subject to
adjustment hereunder (the “Conversion Price”).

 

     (d)               Mechanics of Conversion. 

 

 i. Conversion Shares Issuable Upon Conversion of Principal Amount.  The number
of Conversion Shares issuable upon a conversion hereunder, if this Note is being
converted other than for Qualified Securities, shall be determined by the
quotient obtained by dividing (x) the outstanding principal amount of this Note
together with accrued and unpaid Interest thereon to be converted by (y) the
Conversion Price in effect as of the Conversion Date. 

 

 ii. Delivery of Certificate Upon Conversion. Not later than ten (10) Business
Days after the Conversion Date (the “Delivery Date”), the Company shall deliver,
or cause to be delivered, to the Holder a certificate or certificates
representing the Qualified Securities or the Conversion Shares representing the
number of shares of Common Stock being acquired upon the conversion of this
Note, as applicable.

 

 iii. Obligation Absolute. The Company’s obligations to issue and deliver the
Qualified Securities or the Conversion Shares, as applicable, upon conversion of
this Note in accordance with the terms hereof are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Qualified Securities or Conversion Shares; provided, however, that such delivery
shall not operate as a waiver by the Company of any such action the Company may
have against the Holder.

 

 iv. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note.  As to any fraction of
a share which Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.

 



3

 

 



v. Transfer Taxes.  The issuance of certificates for shares of Common Stock or
Qualified Securities, as applicable, on conversion of this Note shall be made
without charge to the Holder hereof for any documentary stamp or similar taxes
that may be payable in respect of the issue or delivery of such certificates,
provided that the Company shall not be required to pay any tax that may be
payable in respect of any transfer involved in the issuance and delivery of any
such certificate upon conversion in a name other than that of the Holder of this
Note and the Company shall not be required to issue or deliver such certificates
unless or until the person or persons requesting the issuance thereof shall have
paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

 

5.             Certain Adjustments.

 

(a) Stock Dividends and Splits. If the Company, at any time while this Note is
outstanding: (A) pays a stock dividend or otherwise make a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
conversion of this Note), (B) subdivides outstanding shares of Common Stock into
a larger number of shares, (C) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event and the number of shares issuable
upon conversion of this Note shall be proportionately adjusted such that the
aggregate Conversion Price of this Note shall remain unchanged.  Any adjustment
made pursuant to this Section 4(a) shall become effective immediately after the
record date for the determination of stockholders entitled to receive such
dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or reclassification.

 

(b) Subsequent Equity Sales. If the Company or any Subsidiary thereof, as
applicable, at any time while this Note is outstanding, shall sell or grant any
option to purchase, or sell or grant any right to reprice, or otherwise dispose
of or issue (or announce any offer, sale, grant or any option to purchase or
other disposition) any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock, at an effective price per share less
than the then Conversion Price (such lower price, the “Base Share Price” and
such issuances collectively, a “Dilutive Issuance”) (if the holder of the Common
Stock or Common Stock Equivalents so issued shall at any time, whether by
operation of purchase price adjustments, reset provisions, floating conversion,
exercise or exchange prices or otherwise, or due to warrants, options or rights
per share which are issued in connection with such issuance, be entitled to
receive shares of Common Stock at an effective price per share which is less
than the Conversion Price, such issuance shall be deemed to have occurred for
less than the Conversion Price on such date of the Dilutive Issuance), then the
Conversion Price shall be reduced and only reduced to equal the Base Share Price
and the number of Conversion Shares issuable hereunder shall be increased such
that the aggregate Conversion Price payable hereunder, after taking into account
the decrease in the Conversion Price, shall be equal to the aggregate Conversion
Price prior to such adjustment.  Such adjustment shall be made whenever such
Common Stock or Common Stock Equivalents are issued.  Notwithstanding the
foregoing, no adjustments shall be made, paid or issued under this Section 4(b)
in respect of an Exempt Issuance.  The Company shall notify the Holder in
writing, no later than the Trading Day following the issuance of any Common
Stock or Common Stock Equivalents subject to this Section 4(b), indicating
therein the applicable issuance price, or applicable reset price, exchange
price, conversion price and other pricing terms (such notice the “Dilutive
Issuance Notice”).  For purposes of clarification, whether or not the Company
provides a Dilutive Issuance Notice pursuant to this Section 4(b), upon the
occurrence of any Dilutive Issuance, after the date of such Dilutive Issuance
the Holder is entitled to receive a number of Conversion Shares based upon the
Base Share Price regardless of whether the Holder accurately refers to the Base
Share Price in the Notice of Conversion.

 



4

 

 



(c) Subsequent Rights Offerings.  If the Company, at any time while the Note is
outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to Holders) entitling them to subscribe for or purchase shares of
Common Stock at a price per share less than the VWAP at the record date
mentioned below, then the Conversion Price shall be multiplied by a fraction, of
which the denominator shall be the number of shares of the Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of additional shares of Common Stock offered for subscription or purchase, and
of which the numerator shall be the number of shares of the Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of shares which the aggregate offering price of the total number of shares so
offered (assuming receipt by the Company in full of all consideration payable
upon exercise of such rights, options or warrants) would purchase at such VWAP. 
Such adjustment shall be made whenever such rights or warrants are issued, and
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such rights, options or warrants.

 

(d) Pro Rata Distributions.  If the Company, at any time while this Note is
outstanding, shall distribute to all holders of Common Stock (and not to Holders
of the Notes) evidences of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock (which shall be subject to Section 4(b)), then in each
such case the Conversion Price shall be adjusted by multiplying the Conversion
Price in effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
per share fair market value at such record date of the portion of such assets or
evidence of indebtedness so distributed applicable to one outstanding share of
the Common Stock as determined by the Board of Directors in good faith.  In
either case the adjustments shall be described in a statement provided to the
Holder of the portion of assets or evidences of indebtedness so distributed or
such subscription rights applicable to one share of Common Stock.  Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date mentioned above.

 



5

 

 



(e) Fundamental Transaction. If, at any time while this Note is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person, (B) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (C) any tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which holders of Common Stock are permitted to tender or exchange their
shares for other securities, cash or property, or (D) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (each “Fundamental Transaction”), then, upon any
subsequent conversion of this Note, the Holder shall have the right to receive,
for each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction, the number
of shares of Common Stock of the successor or acquiring corporation or of the
Company, if it is the surviving corporation, and any additional consideration
(the “Alternate Consideration”) receivable as a result of such merger,
consolidation or disposition of assets by a holder of the number of shares of
Common Stock for which this Note is convertible immediately prior to such event.
For purposes of any such conversion, the determination of the Conversion Price
shall be appropriately adjusted to apply to such Alternate Consideration based
on the amount of Alternate Consideration issuable in respect of one share of
Common Stock in such Fundamental Transaction, and the Company shall apportion
the Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction.  To the extent necessary to effectuate the foregoing provisions,
any successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new note consistent with the foregoing provisions
and evidencing the Holder’s right to convert such note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental
Transaction is effected shall include terms requiring any such successor or
surviving entity to comply with the provisions of this Section 4(e) and insuring
that this Note (or any such replacement security) will be similarly adjusted
upon any subsequent transaction analogous to a Fundamental Transaction.
Notwithstanding anything to the contrary, in the event of a Fundamental
Transaction that is (1) an all cash transaction, (2) a “Rule 13e-3 transaction”
as defined in Rule 13e-3 under the Exchange Act, or (3) a Fundamental
Transaction involving a person or entity not traded on a national securities
exchange, the Nasdaq Global Select Market, the Nasdaq Global Market, or the
Nasdaq Capital Market, the Company or any successor entity shall pay at the
Holder’s option, exercisable at any time concurrently with or within thirty (30)
calendar days after the consummation of the Fundamental Transaction, an amount
of cash equal to the value of this Note as determined in accordance with the
Black Scholes Option Pricing Model obtained from the “OV” function on Bloomberg
L.P. using (A) a price per share of Common Stock equal to the VWAP of the Common
Stock for the Trading Day immediately preceding the date of consummation of the
applicable  Fundamental Transaction, (B) the risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the remaining term
of this Note as of the date of consummation of the applicable Fundamental
Transaction, (C) an expected volatility equal to the 100 day volatility obtained
from the “HVT” function on Bloomberg L.P. determined as of the Trading Day
immediately following the public announcement of the applicable Fundamental
Transaction and (D) a remaining option time equal to the time between the date
of the public announcement of such transaction and the Maturity Date.

 



6

 

 



(f) Calculations. All calculations under this Section 4 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 4, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 

(g) Voluntary Adjustment By Company. The Company may at any time during the term
of this Note reduce the then current Conversion Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

 

(h) Notice to Holder. 

 

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 4, the Company shall promptly mail to
the Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment. If the
Company enters into a Variable Rate Transaction (as defined in the Securities
Purchase Agreement (as defined below)), despite the prohibition thereon in the
Securities Purchase Agreement, the Company shall be deemed to have issued Common
Stock or Common Stock Equivalents at the lowest possible conversion or exercise
price at which such securities may be converted or exercised.

 

ii. Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock; (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock; (C) the Company shall authorize the granting to
all holders of the Common Stock rights or warrants to subscribe for or purchase
any shares of capital stock of any class or of any rights; (D) the approval of
any stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its address specified in Section 9(a) (or such other
address as the Holder may designate by ten (10) calendar days advance written
notice to the Company), at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder is entitled to convert this Note during the period
commencing on the date of such notice to the effective date of the event
triggering such notice.

 



7

 

 



5.                     Events of Default. The occurrence of any of the following
events shall constitute an “Event of Default”:

 

     (a)                failure of Borrower to pay the principal and Interest,
if any, within five (5) calendar days after the date due under this Note
(provided that the Holder had provided written notice to the Borrower in the
event of any such failure); or

 

     (b)               any representation or warranty made by Borrower to Holder
in connection with this Note shall prove to have been false in any material
respect when made; or

 

     (c)                (i) a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of Borrower in an involuntary case
under Title 11 of the United States Code entitled “Bankruptcy” (as now and
hereinafter in effect, or any successor thereto, the “Bankruptcy Code”) or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, which decree or order is not stayed; or any other similar relief shall
be granted under any applicable federal or state law; or (ii) an involuntary
case shall be commenced against Borrower under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect; or a decree or order
of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Borrower or over all or a substantial part of his property
shall have been entered; or the involuntary appointment of an interim receiver,
trustee or other custodian of Borrower for all or a substantial part of his
property shall have occurred; or a warrant of attachment, execution or similar
process shall have been issued against any substantial part of the property of
Borrower, and, in the case of any event described in this clause (ii), such
event shall have continued for thirty (30) calendar days unless dismissed,
bonded or discharged; or

 

     (d)               an order for relief shall be entered with respect to
Borrower, or Borrower shall commence a voluntary case under the Bankruptcy Code
or any applicable bankruptcy, insolvency or other similar law now or hereafter
in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of his property; or Borrower shall make an assignment for the benefit of
creditors; or Borrower shall be unable or fail, or shall admit in writing his
inability, to pay his debts as such debts become due; or

 



8

 

 



     (e)                the Company shall fail to observe or perform any other
covenant or agreement contained in the Notes which failure is not cured, if
possible to cure, within the earlier to occur of (A) five (5) days after notice
of such failure sent by the Holder.

 

6.                  Remedies. If any Event of Default occurs, the outstanding
principal amount of this Note, plus accrued but unpaid interest, liquidated
damages and other amounts owing in respect thereof through the date of
acceleration, shall become, at the Holder’s election, immediately due and
payable in cash. Commencing five (5) calendar days after the occurrence of any
Event of Default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the lesser
of twenty-four percent (24%) per annum or the maximum rate permitted under
applicable law. Upon the payment in full of the amount due under this Note, the
Holder shall promptly surrender this Note to or as directed by the Company. In
connection with such acceleration described herein, the Holder need not provide,
and the Company hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a holder of the Note until such time, if any, as
the Holder receives full payment pursuant to this Section 5. No such rescission
or annulment shall affect any subsequent Event of Default or impair any right
consequent thereon.

 

7.                  Negative Covenants. As long as any portion of this Note
remains outstanding, the Company shall not, and shall not permit any of its
subsidiaries (whether or not a subsidiary on the Original Issue Date) to,
directly or indirectly:

 

     (a)                enter into, create, incur, assume, guarantee or suffer
to exist any indebtedness of any kind, including but not limited to, a
guarantee, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom
that would be superior payment terms to the indebtedness created hereunder;

 

     (b)               enter into, create, incur, assume or suffer to exist any
Liens of any kind, on or with respect to any of its property or assets now owned
or hereafter acquired or any interest therein or any income or profits
therefrom;

 

     (c)                amend its organizational document in any manner that
materially and adversely affects any rights of the Holder;

 

     (d)               repay, repurchase or offer to repay, repurchase or
otherwise acquire more than a de minimis number of shares of its Common Stock
other than as to repurchases of Common Stock of departing officers and directors
of the Company, provided that such repurchases shall not exceed an aggregate of
$10,000 for all officers and directors during the term of this Note;

 



9

 

 

     (e)                repay, repurchase or offer to repay, repurchase or
otherwise acquire any indebtedness other than regularly scheduled principal and
interest payments as such terms are in effect as of the Original Issue Date or
are extended after the Original Issue Date to permit later payment;

 

     (f)                pay cash dividends or distributions on any equity
securities of the Company;

 

     (g)               enter into any transaction with any affiliate of the
Company which would be required to be disclosed in any public filing with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested members of the Board of
Directors (even if less than a quorum otherwise required for board approval.

 

8.                  Miscellaneous.

 

     (a)                All notices and other communications provided for
hereunder shall be in writing (including faxes) and mailed, telecopied, or
delivered as follows: if to Borrower, at its address specified opposite its
signature below; and if to Holder, at 5700 Oakland Avenue, #200 St. Louis, MO
63110 or in each case at such other address as shall be designated by Holder or
Borrower. All such notices and communications shall, when mailed, faxed or sent
by overnight courier, be effective when deposited in the mails, delivered to the
overnight courier, as the case may be, or sent by fax. Electronic mail may be
used to distribute routine communications; provided that no signature with
respect to any notice, request, agreement, waiver, amendment, or other documents
may be sent by electronic mail.

 

     (b)               No failure or delay on the part of Holder or any other
holder of this Note to exercise any right, power or privilege under this Note
and no course of dealing between Borrower and Holder shall impair such right,
power or privilege or operate as a waiver of any default or an acquiescence
therein, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies expressly provided in
this Note are cumulative to, and not exclusive of, any rights or remedies that
Holder would otherwise have. No notice to or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the right of Holder to any other
or further action in any circumstances without notice or demand.

 

     (c)                THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF BORROWER AND
HOLDER HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF MISSOURI WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES.

 



10

 



 

    (d)               ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST BORROWER ARISING
OUT OF OR RELATING TO THIS NOTE SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT
OF COMPETENT JURISDICTION IN THE CITY OF ST. LOUIS STATE OF MISSOURI, AND BY
EXECUTION AND DELIVERY OF THIS NOTE BORROWER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS AND IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS NOTE. Borrower hereby agrees that service of all process
in any such proceeding in any such court may be made by registered or certified
mail, return receipt requested, to Borrower at its address set forth below its
signature hereto, such service being hereby acknowledged by Borrower to be
sufficient for personal jurisdiction in any action against Borrower in any such
court and to be otherwise effective and binding service in every respect.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of Holder to bring proceedings against
Borrower in the courts of any other jurisdiction.

 

     (e)                BORROWER AND, BY HIS ACCEPTANCE OF THIS NOTE, HOLDER AND
ANY SUBSEQUENT HOLDER OF THIS NOTE, HEREBY IRREVOCABLY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS NOTE OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS NOTE AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including without limitation contract claims, tort
claims, breach of duty claims and all other common law and statutory claims.
Borrower and, by their acceptance of this Note, Holder and any subsequent holder
of this Note, each (i) acknowledges that this waiver is a material inducement to
enter into a business relationship, that the other parties have already relied
on this waiver in entering into this relationship, and that each party will
continue to rely on this waiver in their related future dealings and
(ii) further warrants and represents that it has reviewed this waiver with its
legal counsel and that it knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS OF
THIS NOTE. In the event of litigation, this provision may be filed as a written
consent to a trial by the court.

 

     (f)                Borrower hereby waives the benefit of any statute or
rule of law or judicial decision which would otherwise require that the
provisions of this Note be construed or interpreted most strongly against the
party responsible for the drafting thereof.

 

     (g)               Borrower waives presentment for payment, demand, notice
of demand, notice of non-payment or dishonor, protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of payment of this Note.

 



11

 

 



9.                  Set-off. In addition to all liens upon rights of set-off
against moneys, securities or other property of the Borrower given to Holder by
law or equity, Holder shall have a lien upon and right of set-off against all
moneys, securities, and other property of Borrower now or hereafter in the
possession of Holder for any reason. Every such lien and right of set-off may be
exercised by Holder after the occurrence of an Event of Default without notice
to the Borrower.

 

10.                Expenses. Borrower shall pay all of Holder’s expenses,
including Holder’s reasonable attorney’s fees, incurred in connection with
enforcement of Holder’s rights hereunder.

 

11.               Indemnification of Holder. Subject to the provisions of this
Section 10, the Borrower will indemnify and hold the Holder harmless from any
and all losses, liabilities, obligations, claims, contingencies, damages, costs
and expenses, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation that Holder may suffer
or incur as a result of or relating to any breach of any of the representations,
warranties, covenants or agreements made by the Borrower in this Note. If any
action shall be brought against Holder in respect of which indemnity may be
sought pursuant to this Note, Holder shall promptly notify the Borrower in
writing, and the Borrower shall have the right to assume the defense thereof
with counsel of its own choosing reasonably acceptable to the Holder. Holder
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of Holder except to the extent that (i) the employment
thereof has been specifically authorized by the Borrower in writing, (ii) the
Borrower has failed after a reasonable period of time (not less than 30 calendar
days) to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of such separate counsel, a material conflict on
any material issue between the position of the Borrower and the position of
Holder, in which case the Borrower shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel for all of the Holder.
The Borrower will not be liable to Holder under this Note for any settlement by
Holder effected without the Borrower’s prior written consent, which shall not be
unreasonably withheld or delayed.

 

 

 

 

 

 

 

[Signature Page to Secured Note Follows]

 



12

 

 



 

[Signature Page to 15% Secured Note]

 

 

 

IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the day
and year and at the place first above written.

 

 

StationDigital Corporation

 

 

 

By:___/s/ Lou Rossi___________________

Lou Rossi, Chief Executive Officer

 

 





 

 

ANNEX A

 

 

 

NOTICE OF CONVERSION

 

 

 

The undersigned hereby elects to convert principal (together with any accrued
and unpaid interest thereon) under the 15% Secured Convertible Notes due June 1,
2015 of Stationdigital Corporation, a Delaware corporation (the “Company”), into
Common Stock, as of the date written below. If Common Stock is to be issued in
the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.

 

 

 

Conversion calculations:

 

 

 

Date to Effect Conversion:

 

 

 

Principal Amount of the Notes to be Converted:

 

 

 

Number of shares of Common Stock to be issued:

 

 

 

 

 

Signature:

 

 

 

 

 

Name:

 

 

 

Address for Delivery of Common Stock:

 



--------------------------------------------------------------------------------

 

 

 